106 F.3d 421
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Willie Y. TERRELL, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 95-3348.
United States Court of Appeals, Federal Circuit.
March 22, 1996.

66 M.S.P.R. 638.
REMANDED.
ON MOTION
BRYSON, Circuit Judge.

ORDER

1
The Merit Systems Protection Board moves for a remand.  The Board states that Willie Y. Terrell does not oppose.


2
The Board dismissed Terrell's appeal as untimely because, inter alia, it was filed ten days after the 20-day period for filing an appeal had expired.  See 5 C.F.R. § 1201.22(b).  On the same day that Terrell filed her appeal, the Board amended section 1201.22(b) to increase the time for filing an appeal to 30 days.  Now, the Board states that its timeliness determination in this case warrants further consideration and it asks this court to remand to the Board.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
The Board's motion for remand is granted.  The case is remanded to the Board.